IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                      )
                                          )       DIVISION ONE
                                                                                rs..3
                     Respondent,          )                                               C:

                                          )       No. 74854-8-1
              v.                          )                                     :
                                                                                    Li

                                                                                 17.0

                                          )       UNPUBLISHED OPINION
NICHOLAS D. SCOTT,                        )
B.D. 06/21/97,                            )
                                          )
                     Appellant.           )       FILED: April 24, 2017
                                                                                    C.)
                                          )

       DWYER, J. — Nicholas Scott appeals from a juvenile court order of

disposition imposed upon him following a finding that he had committed the

criminal offense of residential burglary. His claim of error pertains to the

disposition imposed. Scott asserts that a prior conviction for attempted extortion

in the first degree used to calculate his offender score should not have been

counted because it was constitutionally invalid on its face. In so arguing, Scott

asserts that(1) the document charging him with attempted extortion failed to

provide him constitutionally sufficient notice because it omitted a required

element of the crime charged, and (2) there was insufficient evidence in the

record to support the conviction. Because Scott fails to demonstrate that the
No. 74854-8-1/2


conviction is facially invalid, the trial court correctly included it in determining the

appropriate disposition. We affirm.

                                                 1

         The facts pertaining to his previous offense are as follows. While serving

time at a juvenile detention facility, Scott beat another juvenile. When

interviewed by a police officer, Scott stated that the other juvenile was supposed

to pay him "rent" in the form of commissary items. Scott stated that because the

other juvenile did not pay him "rent," Scott beat him.

         Scott was initially charged with extortion in the first degree. The charges

were later amended to attempted extortion in the first degree. Scott pleaded

guilty to the amended charge of attempted extortion in the first degree by Alford

plea.1

         The facts pertaining to his present offense are as follows. After his

release from juvenile detention, Scott was charged with, and pleaded

guilty to, one count of residential burglary. The prosecutor introduced

evidence of several of Scott's past convictions to establish the appropriate

range for disposition. Scott disputed the prosecutor's calculation, arguing

that his conviction for attempted extortion should not have been included

because it was constitutionally invalid on its face. The trial court adopted

the prosecutor's recommendation.




         1 North Carolina v. Alford, 400 U.S. 25, 31, 91 S. Ct. 160, 27 L. Ed. 2d 162(1970).


                                               - 2-
No. 74854-8-1/3


                                           II

       Scott contends that the trial court erred by considering his conviction for

attempted extortion in calculating the disposition range applicable to his

conviction for residential burglary. This is so, Scott asserts, because the

extortion conviction is constitutionally invalid on its face.

       We review the calculation of an offender score de novo. State v.

Bergstrom, 162 Wash. 2d 87, 92, 169 P.3d 816 (2007). The State does not have

the affirmative burden of proving the constitutional validity of a prior conviction

before it can be used in a sentencing proceeding. State v. Ammons, 105 Wash. 2d
175, 187, 713 P.2d 719, 718 P.2d 796 (1986). To allow an attack of a prior

conviction at a subsequent sentencing would unjustifiably overburden the

sentencing court; there are more appropriate channels to contest the validity of a

former conviction. Ammons, 105 Wash. 2d at 188. However, a court may not

consider a conviction that is constitutionally invalid on its face. Burgett v. Texas,

389 U.S. 109, 114, 88 S. Ct. 258, 19 L. Ed. 2d 319(1967). To be considered

constitutionally invalid on its face, a prior judgment of conviction must evidence

infirmities of a constitutional magnitude "without further elaboration." Ammons,
105 Wash. 2d at 188.

                                           A

       Scott first contends that the attempted extortion conviction was facially

invalid because the information in the case failed to provide him with

constitutionally adequate notice. This is so, Scott asserts, because the charging

document did not include the element of a "threat."



                                           3
No. 74854-8-1/4


       The requirement that a defendant be provided with notice of the charges

against him is the "first and most universally recognized requirement of due

process." Smith v. O'Grady, 312 U.S. 329, 334, 61 S. Ct. 572, 85 L. Ed. 859

(1941). The "essential elements" rule "requires that a charging document allege

facts supporting every element of the offense, in addition to adequately

identifying the crime charged." State v. Leach, 113 Wash. 2d 679, 689, 782 P.2d

552(1989)(emphasis omitted).

       The charging document initially filed against and provided to Scott

included all of the elements of extortion in the first degree, including the element

of a threat. That document read as follows:

             The Respondent, Nicholas Scott, on or about May 13, 2013
      in the County of Pacific, State of Washington, by means of a threat
      to cause bodily injury in the future to the person threatened or to
      any other person and/or to cause physical damage to the property
      of a person other than the Defendant, and/or to subject the person
      threatened or any other person to physical confinement or restraint,
      did knowingly attempt to obtain or did obtain property or services
      from the owner thereof, to wit: [J.H.]; contrary to Revised Code of
      Washington 9A.56.120(1), 9A.56.110, 9A.04.110(25)(a), and (b), or
      (c).

       However, the amended information, to which he pleaded guilty,

charged him with committing attempted extortion. That document read as

follows:

             The Respondent, Nicholas Scott, on or about May 13, 2013
      in the County of Pacific, State of Washington, with intent to commit
      the crime of Extortion in the First Degree, did an act which was [a]
      substantial step towards the commission of that crime, to wit: did
      knowingly attempt to obtain or did obtain property or services from
      the owner thereof, to wit: [J.H.]; contrary to Revised Code of
      Washington 9A.56.120(1), 9A.56.110, and 9A.04.110(25)(a), (b), or
      (c) and RCW 9A.28.020.



                                         4
No. 74854-8-1/5


        "A person is guilty of an attempt to commit a crime if, with intent to commit

a specific crime, he or she does any act which is a substantial step toward the

commission of that crime." RCW 9A.28.020(1). Thus, the "crime of criminal

attempt contains two elements: (1)the intent to commit a specific crime, and (2)

a substantial step toward the commission of that crime." State v. Chhom, 128
Wash. 2d 739, 742, 911 P.2d 1014(1996)(citing State v. Aumick, 126 Wash. 2d 422,

429, 894 P.2d 1325 (1995)).

        The amended information properly set out these two elements. First, it

alleged that Scott acted "with intent to commit the crime of Extortion in the First

Degree." Second, it alleged that Scott "did an act which was [a] substantial step

towards the commission of that crime, to wit: did knowingly attempt to obtain or

did obtain property or services from the owner thereof, to wit: [S.H.]." This was a

constitutionally sufficient statement of the two elements and the facts alleged.2

                                                  B

        Scott next contends that his prior conviction for attempted extortion in the

first degree was facially invalid because there was an insufficient factual basis to

support the conviction.

        To convict a defendant of attempted extortion in the first degree, the

prosecution must prove facts showing that the defendant knowingly committed

an act which was a substantial step towards the commission of extortion. RCW

9A.28.020; RCW 9A.56.120. A substantial step is conduct "strongly




         2 Scott incorrectly contends that the amended information was constitutionally required to
set forth all of the elements of the completed crime of extortion in the first degree. This is not so.


                                                -5-
No. 74854-8-1/6


corroborative of the actor's criminal purpose." State v. Townsend, 147 Wash. 2d
666, 679, 57 P.3d 255(2002)(quoting Aumick, 126 Wash. 2d at 427).

       The trial court need not be convinced beyond a reasonable doubt that a

defendant is guilty in order to accept a guilty plea. It is "'enough if there is

sufficient evidence for a jury to conclude that he is guilty." State v. Newton, 87
Wash. 2d 363, 370, 552 P.2d 682(1976)(quoting United States v. Webb,433 F.2d

400, 403 (1st Cir. 1970)). The factual basis for the plea may come from any

source the trial court finds reliable, and not just admissions of the defendant.

Newton, 87 Wash. 2d at 370.

       In this instance, the trial court relied primarily on the police report attached

to the charging document. In that report, Scott stated to the investigating officer

that the other inmates were supposed to "pay rent" to Scott in the form of

commissary items. Scott further stated that because one of the juveniles refused

to "pay rent," Scott beat him. Another inmate confirmed that Scott had gone off

with the victim and that when they returned the victim was visibly bruised and

"beat up looking." The officer stated that Scott volunteered all of this information

freely and that he seemed "unaffected" by his admission.

       Such evidence was sufficient to support Scott's plea of guilty. From the

statements in the police report it is easily inferred that Scott threatened the victim

in an effort to coerce the victim to give Scott commissary items and beat him

when he proved reluctant. Either the threat or the beating itself could constitute a

substantial step toward the commission of extortion. See State v. Martinez, 76
Wash. App. 1, 3, 884 P.2d 3(1994)(upholding a conviction for extortion where the



                                           6
No. 74854-8-1/7


defendant, during the course of a prolonged beating, sought to induce the victim

to sign over her car to him).

       Scott admitted to beating the other inmate, and admitted that he required

other inmates to pay him commissary items. Such admissions are "'strongly

corroborative" of his criminal purpose. Townsend, 147 Wash. 2d at 679 (quoting

Aumick, 126 Wash. 2d at 427). Thus, there was sufficient evidence from which a

jury could find that Scott knowingly did an act which was a substantial step

toward committing extortion.

       Scott failed to demonstrate the facial invalidity of the attempted extortion

judgment of conviction. Accordingly, the trial court correctly calculated his

offender score.

       Affirmed.



We concur:



    i v,uktyi Ac,-T-                               J